Citation Nr: 1433554	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-23 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for a lumbar spine disability, currently diagnosed as degenerative disc disease, rated as 10 percent disabling prior to February 5, 2011, and 20 percent disabling thereafter.

2.  Entitlement to an increased disability rating for a cervical spine disability, currently diagnosed as degenerative disc disease, rated as 20 percent disabling prior to February 5, 2011, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to April 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which continued the 20 percent rating in effect for degenerative arthritis and degenerative disc disease of the cervical and lumbar spine.  Jurisdiction over the case was subsequently transferred to the VA RO in Detroit, Michigan.  

When this appeal was previously before the Board in January 2011, it was remanded for additional development.  In a July 2011 rating decision, the RO granted an evaluation of 100 percent, effective January 8, 2008, based on surgical or other treatment necessitating convalescence, for the Veteran's cervical spine disability, and assigned a 20 percent evaluation from March 1, 2008, and an increased rating of 30 percent from February 5, 2011, for the cervical spine disability.  In the July 2011 rating decision, the RO also assigned a separate 10 percent evaluation for the Veteran's service-connected lumbar spine disability, effective July 31, 2007, and a 20 percent evaluation for the lumbar spine disability from February 5, 2011.  This did not satisfy the Veteran's appeal and the case has been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.


FINDINGS OF FACT

1.  Prior to February 5, 2011, the Veteran's lumbar spine disability, currently diagnosed as degenerative disc disease, was manifested by limitation of motion; forward flexion was not limited to 60 degrees or less; combined range of motion of the thoracolumbar spine was not limited to 120 degrees or less; no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour was present; no ankylosis of the lumbar spine or the entire spine was present; and there were no incapacitating episodes of intervertebral disc syndrome (IVDS).

2.  From February 5, 2011, the Veteran's lumbar spine disability, currently diagnosed as degenerative disc disease, has been manifested by limitation of motion; forward flexion has not been limited to 30 degrees or less; ankylosis of the lumbar spine or the entire spine has not been present; and there were not incapacitating episodes of IVDS.

3.  Prior to February 5, 2011, the Veteran's cervical spine disability, currently diagnosed as degenerative disc disease, was manifested by limitation of motion; forward flexion was not limited to 15 degrees or less; ankylosis of the cervical spine or the entire spine was not present; and there were no incapacitating episodes of IVDS.

4.  From February 5, 2011, the Veteran's cervical spine disability, currently diagnosed as degenerative disc disease, has been manifested by limitation of motion; ankylosis of the cervical spine or the entire spine has not been present; and there have been no incapacitating episodes IVDS.


CONCLUSIONS OF LAW

1.  Prior to February 5, 2011, the criteria for a rating in excess of 10 percent for lumbar spine disability, currently diagnosed as degenerative disc disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2013).
	
2.  From February 5, 2011, the criteria for a rating in excess of 20 percent for lumbar spine disability, currently diagnosed as degenerative disc disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2013).

3.  Prior to February 5, 2011, the criteria for a rating in excess of 20 percent for cervical spine disability, currently diagnosed as degenerative disc disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2013).
	
4.  From February 5, 2011, the criteria for a rating in excess of 30 percent for cervical spine disability, currently diagnosed as degenerative disc disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided complete notice in a November 2007 letter, prior to the initial adjudication of the claims. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the record reflects that service treatment records (STRs) and all available post-service pertinent medical evidence identified by the Veteran have been obtained, to include private treatment records.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The Veteran also was afforded appropriate VA examinations in November 2007 and February 2011, with an addendum provided in August 2011.  

The record in total also reflects substantial compliance with the Board's January 2011 remand instructions, as outstanding records pertinent to the claim were obtained and the Veteran was afforded an adequate VA examination in February 2011, with an addendum provided in August 2011.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board will address the merits of the claims.

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).


It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Lumbar spine disability and cervical spine disability are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes (outlined below), and whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.

A rating of 10 percent is warranted if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; there is muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted for limitation of forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  Finally, a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.

Second, for VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, normal extension is 0 to 45 degrees, normal left and right lateral flexion is 0 to 45 degrees, and normal left and right lateral rotation is 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is to 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees. 

Fifth, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the general rating formula for rating IVDS, if there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




III.  Factual Background and Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

Service connection for neck and back disabilities was originally granted in an August 1996 rating decision with a 20 percent rating effective May 1, 1996,  pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the December 2007 rating decision, the RO confirmed and continued the 20 percent rating in effect for degenerative arthritis and degenerative disc disease, cervical and lumbar
spine.  In a July 2011 rating decision, for the Veteran's cervical spine disability, the RO granted an evaluation of 100 percent, effective January 8, 2008, based on surgical or other treatment necessitating convalescence, and assigned a 20 percent evaluation from March 1, 2008, and an increased rating of 30 percent from February 5, 2011.  In the July 2011 rating decision, the RO also assigned a separate 10 percent evaluation for the Veteran's service-connected lumbar spine disability, effective July 31, 2007, and a 20 percent evaluation for the lumbar spine disability from February 5, 2011.  In this decision, the RO also revised the diagnostic Code used to evaluate each of these spine disabilities from July 31, 2007, to Diagnostic Code 5242.

In his July 2007 claim, the Veteran stated that his service-connected neck and back conditions had worsened over the years.

The Veteran was provided a VA spine examination in November 2007 to evaluate his cervical and lumbar spine disabilities.  He reported that the conditions had been increasing in severity over the previous several years.  He denied having any interval traumas or inciting events.  He endorsed pain, weakness, and stiffness in both his cervical and lumbar spine.  He also reported radiation of pain into his right leg and left arm.  He denied having had any recent episodes of incontinence with loss of bladder or bowel function.  He also denied any recent changes in neurologic complaints.  He had undergone physical therapy, which had provided him with some relief, but he had not had any injections.  He did endorse flare-ups that occurred on nearly a daily basis and ranged in severity from a 1-6/7 on a scale of 1-10.  The flare-ups were precipitated by overuse activity.  Rest and heat helped, as well as Motrin, which provide some variable relief, without causing adverse side effects.  There was no additional loss of motion during flare-ups.  The Veteran had not had any orthopedic surgeries for either condition.  With regard to the Veteran's activities of daily living, he reported moderate difficulty walking, but he was able to drive for prolonged distances.  The Veteran was also able to groom, toilet, eat, and shop independently.  His current position provides moderate difficulty with recreational activities.  He denied having had any acute episodes of incapacitating neck or lumbar spine pain over the course of the prior twelve months.  At that time, the Veteran was employed as an ROTC teacher and stated that as his condition had been progressing it had become more troublesome to do the duties of his job.  He reported using a back brace, however, he was not wearing it during the examination.  He did not use a neck brace.  He denied any recent weight loss fever, malaise, dizziness, or visual disturbances.  He also denied any unsteadiness of gait, and was able to ambulate for a quarter to a half a mile without excessive difficulty.  

Upon physical examination, the examiner noted that the Veteran was relatively well appearing and in no acute distress.  The Veteran appeared to have a normal posture and gait.  There was no cervical collar.  Palpation of the entire length of the spine did not reveal any paraspinal spasm or muscle atrophy. 

With regard to the cervical spine, ranges of active and passive motions were forward flexion from 0 to 30 degrees, extension from 0 to 40 degrees, right and left lateral rotation to 70 degrees, and left and right side bending to 40 degrees.  Muscle strength in the left and right upper extremities was 5 out of 5 in all muscle groups, including the triceps, brachioradialis, and deltoids; however, grip strength was slightly decreased on the left.  Deep tendon reflexes were +2 out of 4 and equal bilaterally.  There were no pathologic reflexes, and no Homan sign was noted.  Median, radial, ulnar, and axillary nerve distributions were intact grossly.  There was adequate sensation through light moving touch.  Capillary refill was adequate, and distal pulses were intact.

Upon examination of the Veteran's lumbar spine, there were crepitus, no step off, and no paraspinal spasm or atrophy.  There appeared to be a normal lumbar lordosis.  Active and passive flexion was from 0 to 80 degrees, extension was from 0 to 20 degrees, right and left rotation was from 0 to 25 degrees, and right and left side bending was from 0 to 25 degrees, with pain at the extremes of motion.  Deep tendon reflexes were +2 out of 4.  Muscle strength was 5/5 in all muscle groups including hip flexor, hips extensors, knee flexors, knee extensors, dorsiflexion, plantar flexion, extensor halluces longus, and flexor halluces longus.  There were no long tract signs, clonus, or Babinski.  Straight leg raise to 45 degrees elicited back pain, however, Lasegue testing was negative.  Distal neurovascular status was intact grossly.

Review of radiographs obtained that day revealed mild degenerative changes greatest at the L4-5 and L5-S1 vertebral levels, as well as degenerative changes at the C5-6 vertebral levels of the cervical spine.  There appeared to be somewhat of a loss of the normal curvature of the cervical spine which could possibly be projection in nature.  There was additionally relatively normal lumbar lordosis.  The diagnoses were mild degenerative disc disease of the cervical spine and mild degenerative disc disease of the lumbar spine.  The examiner noted that with repetitive motion testing there was increased pain, but no additional decreased range of motion, lack of endurance, or excessive fatigability in either the lumbar or cervical spine.  Pain had the major functional impact.  The examiner also opined that there was no impairment of daily occupational activities secondary to the service-connected disabilities.  

Private treatment records include the report of December 2007 X-rays of the cervical spine, the impression of which was degenerative disc disease more severe at C5-6 and C6-7 with anterior-posterior spondylotic changes at those levels, and 2 mm of retrolisthesis of C5 on C6, which was noted to probably be exaggerated by a spur posteriorly in the degenerative change.  Magnetic resonance imaging (MRI) of the cervical spine was performed later that month.  The impression of the MRI was of multilevel spondylotic changes, resulting in multilevel neuroforaminal stenosis, worse at the level C5-6, with no evidence of spine cord compression, and minimal retrolisthesis of C5 on C6.

In support of his claim, the Veteran submitted a December 2007 letter from a private chiropractor.  The chiropractor indicated that the Veteran had been treated in his office since July 2006, and had initially complained of neck pain, lower back pain, and numbness and muscle weakness in both arms and hands.  The chiropractor stated that over the course of treatment the Veteran's symptoms showed no sign of improvement, and the Veteran underwent an MRI of the cervical spine which showed positive findings of facet arthropathy, forminal narrowing, and neuroforaminal stenosis, supporting the chiropractor's diagnosis of nerve compression as the cause of the Veteran's symptoms.  The chiropractor also noted that a June 2002 MRI of the lumbar spine was positive for a disc bulge.  The chiropractor would recommend an updated MRI study of the lumbar spine to document any further degenerative changes.  Further, the Veteran had limited range of motion, his activities of daily living were diminished, and he lived in chronic pain.  Surgery was very likely in the near future.  The chiropractor indicated that the continued treatment would focus on maintaining the limited range of motion the Veteran had remaining in his cervical and lumbar spine.

In January 2008, the Veteran underwent anterior cervical discectomy at C5-6, C6-7; interbody arthrodesis at C5, C6, and C7 using PEEK cages filled with autograft augmented with synthetic bone; anterior stabilization of endplates from C5 to C7 with a locking plate; microdissection; and fluoroscopy.  At that time, the surgeon noted that the Veteran came to them with neck pain, pain in the arms, numbness, and weakness.  The Veteran had evidence of stenosis and wanted something done as he had failed medical management.  The preoperative and postoperative diagnoses were of cervical spondylosis, cervical stenosis, and radiculopathy and numbness.

Pursuant to the Board's January 2011 remand instructions, the Veteran underwent another VA spine examination in February 2011, during which the claims files were reviewed.  After reviewing the history of the disabilities provided by the Veteran, the examiner noted that the Veteran reported that the course of the disabilities since onset had been progressively worse.  The current treatments for the conditions were a brace, Motrin, and surgery.  The response to treatment had been fair and there were no side effects from the current treatment.  The examiner noted that the Veteran had undergone surgery on the cervical spine in January 2008.  The Veteran reported that he experienced moderate flare-ups of his spinal conditions on a weekly basis that lasted for hours.  The alleviating factors were rest and Motrin.  The functional impairment during a flare-up included pain and decreased motion.  The Veteran denied a history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls, and unsteadiness.  However, he endorsed a history of numbness and paresthesias, which were not unrelated to the service-connected spine disabilities.  The examiner also indicated that the Veteran reported left lateral ankle tingling.  The Veteran also said that he had a history of fatigue, decreased motion, stiffness, weakness, and spine pain, but denied any spasm.  The spine pain was in the low back and cervical spine and had its onset with activity and turning.  The pain was described as an ache that was moderate and had duration of hours and occurred daily.  There was radiation of the pain to the arm if the Veteran turned his neck suddenly, and the pain was described as numbness and tingling of the left arm.  The examiner indicated that there were no incapacitating episodes of spine disease.  The Veteran did not use any devices or aids, and he was able to walk 1 to 3 miles.

Upon physical examination, the Veteran's posture, head position, and gait were normal and he had symmetry in appearance.  There were no abnormal spinal curvatures, and no cervical or thoracolumbar spine ankylosis.  With regard to objective abnormalities of cervical sacrospinalis, there was no spasm, atrophy, guarding, or weakness, but there were pain with motion and tenderness, bilaterally.  With regard to objective abnormalities of thoracolumbar sacrospinalis, there were spasm, pain with motion, and tenderness, bilaterally, but no atrophy, guarding, or weakness.  Further, there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour. 

Range of motion testing showed that active motions of the Veteran's cervical spine were forward flexion from 0 to 10 degrees, extension from 0 to 10 degrees, left lateral flexion from 0 to 10 degrees, left lateral rotation from 0 to 10 degrees, right lateral flexion from 0 to 10 degrees, and right lateral rotation from 0 to 10 degrees.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.

With regard to the thoracolumbar spine, range of motion testing disclosed that active motions were forward flexion from 0 to 40 degrees, extension from 0 to 10 degrees, left lateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, and right lateral rotation from 0 to 20 degrees.  The examiner indicated that there was objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  

Detailed reflex examination findings were normal, bilaterally.  Sensory examination findings were normal in the upper and lower extremities on the right side.  On the left side, in the upper extremity, there was decreased light touch in the deltoid and lateral arm/forearm.  The affected nerve was C5-6.  The sensory examination involving the C8-T1 nerves in the left upper extremity was normal.  In the left lower extremity there was decreased light touch in the lateral foot and the affected nerve was S1.  The sensory examination involving the L3-L5 nerves in the left lower extremity was normal.  Detailed motor examination was normal in the upper and lower extremities, with the exception of left elbow flexion and left ankle dorsiflexion, which were each 4/5.  Muscle tone was found to be normal, and there was no muscle atrophy.  The examiner indicated that the reduced range of motion does not represent "normal" for the Veteran due to other factors not related to the disabilities being examined.  The examiner also reported that Lasegue's sign was not positive, and testing for non-organic physical signs was not conducted.  

X-rays of the cervical spine taken in connection with the examination showed fusion ACDF: C5-6, C6-C7, with no signs of lunency and good overall alignment.  X-rays of the lumbar spine at that time showed moderate degenerative changes at L4-5 and L5-S1, with no spondylolisthesis.  The examiner noted that the Veteran's usual occupation was ROTC instructor and he was employed at that time.  The diagnoses were moderate degenerative disc disease of the lumbar spine (most notably L4-5, L5-S1) with mild radicular symptoms, and status post cervical fusion C5-7 due to herniated disc by history.  The effect on the Veteran's usual occupation and resulting work problems were noted to be that the Veteran was assigned different duties.  The effects on occupational activities were decreased mobility, problems with lifting and carrying, and pain.  There were effects of the disabilities on usual daily activities, which were described as moderate difficulty in lifting/carrying, prolonged standing, long distance walking, and physical activities.  The examiner opined that based on the examination findings and the Veteran's previous history, the current conditions should not effect his ability to obtain or maintain gainful employment.  However, there should be restrictions, including light duty with lifting no more than 15 pounds, and the Veteran should be limited to sedentary work.  

In August 2011, the February 2011 VA examiner provided an addendum to the February 2011 examination report.  The examiner opined that upon review of the examination report, the right upper and lower extremity sensory examination was normal in February 2011.  However, there is likely mild sensory/mild motor neuropathy of the left upper and lower extremities involving the C5-6 (left upper extremity) nerve root and S1 (left lower extremity) nerve root, respectively.  The examiner stated that the mild left upper extremity radiculopathy by history is at least as likely as not the result of or caused by the cervical spine condition.

In written statements during the course of this appeal, the Veteran has alleged that his service-connected cervical and lumbar spine disabilities have increased in severity, and on a daily basis he experiences symptoms such as numbness, cramps, loss of feelings, limited mobility, shooting pains, and difficulty sleeping.




A.  Lumbar Spine Disability Prior to February 5, 2011

The Veteran's lumbar spine disability, diagnosed as degenerative disc disease, is currently rated as 10 percent disabling prior to February 5, 2011.  The Board finds that during that period, the disability was manifested by reports of flare-ups on a daily basis and subjective complaints of pain, weakness, and stiffness; limitation of forward flexion of the lumbar spine to 80 degrees; combined range of motion of the thoracolumbar spine of 200 degrees with pain at the extremes; no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; no ankylosis of the lumbar spine or the entire spine; and no incapacitating episodes.  Based upon these manifestations and for the reasons explained below, the Board finds that an evaluation in excess of 10 percent is not warranted under the general rating criteria for disabilities of the spine or formula for rating IVDS, prior to February 5, 2011.  

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  The rating contemplates the reported pain on use, as shown on examination, however, and the evidence does not suggest that the functional loss ever approaches the degree of limitation of motion required for a higher rating.  While there was increased pain on repetitive use on range of motion testing, there was no additional decreased range of motion, lack of endurance, or excessive fatigability, and the functional loss due to pain is contemplated in the 10 percent rating.  Additionally, in November 2007, the Veteran denied having any additional loss of motion during flare-ups.  In sum, there is no basis for the assignment of a higher rating prior to February 5, 2011 due to pain, weakness, fatigability, weakness, or incoordination. 

The Board has considered whether there is any other schedular basis to assign a higher or separate rating.  Initially, the Board notes that a separate rating for radiculopathy involving the left lower extremity associated with the lumbar spine disability is already in effect and is not at issue in this appeal.  The Board finds the evidence does not suggest that another separate rating is warranted.  Although the Veteran has reported radicular pain in the right lower extremity, the November 2007 VA examiner performed straight leg, motor, and sensory tests which were generally normal, and the examiner did not diagnose any neurological disorder responsible for the reported right lower extremity symptoms.  Therefore, the Board concludes that the low back disability does not warrant any additional separate rating for neurological impairment.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

For these reasons, the Board concludes a schedular rating greater than 10 percent, prior to February 5, 2011, for the Veteran's lumbar spine disability is not warranted.

B.  Lumbar Spine Disability From February 5, 2011

The Veteran's lumbar spine disability, diagnosed as degenerative disc disease, is currently rated as 20 percent disabling from February 5, 2011.  The Board finds that during that period, the disability was manifested by reports of flare-ups occurring on a weekly basis and subjective complaints of pain, decreased motion,  numbness, paresthesias, fatigue, weakness, and stiffness; limitation of forward flexion of the lumbar spine to 40 degrees; combined range of motion of the thoracolumbar spine of 130 degrees with objective evidence of pain on active range of motion; no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; no ankylosis of the lumbar spine or the entire spine; and no IVDS with incapacitating episodes over the past 12 months.  Based upon these manifestations and for the reasons explained below, the Board finds that an evaluation in excess of 20 percent is not warranted under the general rating criteria for disabilities of the spine or formula for rating IVDS, from February 5, 2011.  

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  The rating contemplates the reported pain on use, as shown on examination, however, and the evidence does not suggest that the functional loss ever approaches the degree of limitation of motion required for a higher rating.  While there was increased pain on repetitive use on range of motion testing, there was no additional decreased range of motion, lack of endurance, or excessive fatigability, and the functional loss due to pain is contemplated in the 20 percent rating.  In sum, there is no basis for the assignment of a higher rating from February 5, 2011, due to pain, weakness, fatigability, weakness, or incoordination. 

The Board has considered whether there is any other schedular basis to assign a higher or separate rating.  As noted above, a separate rating is in effect for radiculopathy involving the left lower extremity associated with the lumbar spine disability and is not at issue in this appeal.  The Board finds the evidence does not suggest that another separate rating is warranted, as the evidence does not indicate that any other neurological disorder related to the lumbar spine disability was present from February 5, 2011.  Therefore, the Board concludes that the low back disability does not warrant any additional separate rating for neurological impairment.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

For these reasons, the Board concludes a schedular rating greater than 20 percent, from February 5, 2011, for the Veteran's lumbar spine disability is not warranted.

C.  Cervical Spine Disability Prior to February 5, 2011

The Veteran's cervical spine disability, diagnosed as degenerative disc disease, rated as 20 percent disabling prior to February 5, 2011.  The Board finds that during that period, the disability was manifested by reports of flare-ups on a daily basis and subjective complaints of pain, weakness, and stiffness; limitation of forward flexion of the cervical spine to 30 degrees; combined range of motion of the cervical spine of 290 degrees; a loss of the normal curvature of the cervical spine; no ankylosis of the cervical spine or the entire spine; and no incapacitating episodes of IVDS.  Based upon these manifestations and for the reasons explained below, the Board finds that an evaluation in excess of 20 percent is not warranted under the general rating criteria for disabilities of the spine or formula for rating IVDS, prior to February 5, 2011.  

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  The rating contemplates the reported pain on use, as shown on examination, however, and the evidence does not suggest that the functional loss ever approaches the degree of limitation of motion required for a higher rating.  While there was increased pain on repetitive use on range of motion testing, there was no additional decreased range of motion, lack of endurance, or excessive fatigability, and the functional loss due to pain is contemplated in the 20 percent rating.  Additionally, in November 2007, the Veteran denied having any additional loss of motion during flare-ups.  In sum, there is no basis for the assignment of a higher rating prior to February 5, 2011, due to pain, weakness, fatigability, weakness, or incoordination. 

The Board has considered whether there is any other schedular basis to assign a higher or separate rating.  Initially, the Board notes that a separate rating for radiculopathy involving the left upper extremity associated with the cervical spine disability is already in effect and is not at issue in this appeal.  The Board finds the evidence does not suggest that another separate rating is warranted.  While the Veteran has reportedly indicated to his private chiropractor that he experienced numbness and weakness in the arms and hands bilaterally, he did not endorse having these symptoms in the right arm during the November 2007 VA examination, although he did report radiation of pain into the left arm at that time.  Further, the November 2007 VA examiner performed motor, reflex, and sensory tests which were generally normal in the right upper extremity and the examiner did not diagnose any neurological disorder responsible for the reported right upper extremity symptoms.  Therefore, the Board concludes that the cervical spine disability does not warrant any additional separate rating for neurological impairment.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

For these reasons, the Board concludes a schedular rating greater than 20 percent, prior to February 5, 2011, for the Veteran's cervical spine disability is not warranted.



D.  Cervical Spine Disability From February 5, 2011

The Veteran's cervical spine disability, diagnosed as degenerative disc disease, is rated as 30 percent disabling from February 5, 2011.  The Board finds that during that period, the disability was manifested by reports of flare-ups on a weekly basis and subjective complaints of pain, numbness, paresthesias, fatigue, decreased motion, weakness, and stiffness; limitation of forward flexion of the cervical spine to 10 degrees; no abnormal spinal curvature; no ankylosis of the cervical spine or the entire spine; and no incapacitating episodes of IVDS.  Based upon these manifestations and for the reasons explained below, the Board finds that an evaluation in excess of 30 percent is not warranted under the general rating criteria for disabilities of the spine or the formula for rating IVDS, from February 5, 2011.  

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  However, unfavorable ankylosis of the entire cervical spine is required for a higher rating for this disability.  There is no finding of ankylosis, and the February 2011 VA examination report indicates that the Veteran has motion in his cervical spine.  Even with consideration of all pertinent disability factors, the evidence shows that forward flexion has not been limited to less than 10 degrees.  In this regard, the Board notes that there was no objective evidence of pain following repetitive motion or additional limitation after three repetitions of range of motion.  Accordingly, a higher rating is not warranted for functional impairment of the cervical spine.

The Board has considered whether there is any other schedular basis to assign a higher or separate rating.  As noted above, a separate rating for radiculopathy involving the left upper extremity associated with the cervical spine disability is already in effect and is not at issue in this appeal.  The Board finds the evidence does not suggest that another separate rating is warranted, as the evidence does not indicate that any other neurological disorder related to the cervical spine disability was present from February 5, 2011.  Therefore, the Board concludes that the low back disability does not warrant any additional separate rating for neurological impairment.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1. 

For these reasons, the Board concludes a schedular rating greater than 30 percent, from February 5, 2011, for the Veteran's cervical spine disability is not warranted.

E.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, as discussed above, the manifestations of the Veteran's lumbar spine disability and cervical spine disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.

Consideration has been given to assigning further staged ratings; however, at no time during the period in question has either disability warranted a higher rating. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


						(CONTINUED ON NEXT PAGE)



ORDER

An increased disability rating for a lumbar spine disability, currently diagnosed as degenerative disc disease, rated as 10 percent disabling prior to February 5, 2011, and 20 percent disabling thereafter, is denied.

An increased disability rating for a cervical spine disability, currently diagnosed as degenerative disc disease, rated as 20 percent disabling prior to February 5, 2011, and 30 percent disabling thereafter, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


